FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 MARIA ESCRIBA,                               Nos. 11-17608
              Plaintiff-Appellant-                 12-15320
                 Cross-Appellee,
                                                   D. C. No.
                    v.                          1:09-cv-01878-
                                                   LJO- MJS
 FOSTER POULTRY FARMS, INC.,
             Defendant-Appellee-                   OPINION
                Cross-Appellant.


        Appeal from the United States District Court
            for the Eastern District of California
        Lawrence J. O’Neill, District Judge, Presiding

                 Argued and Submitted
       November 7, 2013—San Francisco, California

                    Filed February 25, 2014

    Before: Sidney R. Thomas, Ronald Lee Gilman,* and
           Johnnie B. Rawlinson, Circuit Judges.

                   Opinion by Judge Gilman




 *
   The Honorable Ronald Lee Gilman, Senior Circuit Judge for the U.S.
Court of Appeals for the Sixth Circuit, sitting by designation.
2            ESCRIBA V. FOSTER POULTRY FARMS

                           SUMMARY**


                             Labor Law

    The panel affirmed the district court’s judgment, after a
jury trial, in favor of the defendant in an action under the
Family and Medical Leave Act and its California equivalent.

    The panel held that the district court did not err in
denying the plaintiff’s motion for summary judgment because
an employee can affirmatively decline to use FMLA leave,
even if the underlying reason for seeking leave would have
invoked FMLA protection. The panel held that the district
court did not err in denying the plaintiff’s motion for
judgment as a matter of law because, viewing the evidence in
the light most favorable to the jury’s verdict, there was
substantial evidence that the plaintiff elected not to take
FMLA leave. In addition, the district court did not err in
admitting evidence about the plaintiff’s prior FMLA leave.

    On the defendant’s cross-appeal, the panel held that the
district court did not abuse its discretion in declining to tax
costs.




  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
           ESCRIBA V. FOSTER POULTRY FARMS                 3

                        COUNSEL

Robert Borton, Elizabeth Kristen (argued), Sharon Terman
(argued), The Legal Aid Society-Employment Law Center,
San Francisco, California, for Plaintiff-Appellant/Cross-
Appellee.

Julia A. Follansbee, Follansbee & Associates, Bend, Oregon;
Carmine R. Zarlenga (argued), Michael B. Kimberly, Mayer
Brown LLP, Washington, D.C., for Defendant-
Appellee/Cross-Appellant.

Jonathan J. Frankel, Steese, Evans & Frankel, P.C.; Sarah
Crawford, Abigail Cook-Mack, National Partnership for
Women & Families, Washington, D.C., for Amicus Curiae
National Partnership for Women & Families, A Better
Balance, California Women’s Law Center, Equal Rights
Advocates, National Employment Lawyers Association,
National Women’s Law Center, and 9to5, National
Association of Working Women.


                        OPINION

GILMAN, Senior Circuit Judge:

    Maria Escriba worked in a Foster Poultry Farms, Inc.
(Foster Farms) processing plant in Turlock, California for 18
years. She was terminated in 2007 for failing to comply with
the company’s “three day no-show, no-call rule” after the end
of a previously approved period of leave, which she took to
care for her ailing father in Guatemala. Escriba subsequently
filed suit under the Family and Medical Leave Act (FMLA)
and its California equivalent.
4          ESCRIBA V. FOSTER POULTRY FARMS

    The parties dispute the characterization of Escriba’s
request for a two-week period of leave. Escriba claims that
her termination is an unlawful interference with her rights
under the FMLA. Foster Farms responds that, although
Escriba provided an FMLA-qualifying reason for taking
leave, she explicitly declined to have her time off count as
FMLA leave. The district court characterized the case as a
classic “he said, she said” matter focused on what Escriba
told her supervisors. Escriba’s claims therefore proceeded to
a jury trial in 2011.

    Before Escriba’s claims were submitted to the jury, both
parties moved for judgment as a matter of law (JMOL). The
district court denied Foster Farm’s motion and took Escriba’s
under advisement, pending the jury’s determination. After
the jury returned a verdict in favor of Foster Farms, Escriba
renewed her motion for JMOL and requested a new trial. The
district court denied both motions.

    Foster Farms, as the prevailing party, then moved to tax
costs against Escriba. The district court declined to do so.

    Both parties have timely appealed the respective adverse
rulings against each of them. For the reasons set forth below,
we AFFIRM the judgment of the district court on all issues.

                    I. BACKGROUND

A. Factual background

    On November 19, 2007, Escriba met with her immediate
supervisor, Linda Mendoza, to request time off to care for her
ailing father in Guatemala. This meeting occurred four days
before Escriba left for Guatemala on November 23 and
           ESCRIBA V. FOSTER POULTRY FARMS                 5

approximately three weeks after she learned of her father’s
illness. Before Escriba’s meeting with Mendoza, Escriba’s
daughter had purchased round-trip airfare for Escriba with a
return date of December 27, 2007. This month-plus gap
between November 23 and December 27 obviously conflicts
with Escriba’s request for a two-week vacation. At trial,
Escriba explained that the discrepancy was simply the result
of her daughter “pa[ying] for my ticket for that time. If
[Foster Farms] did not give me more time [off], I would call
the airlines so that I could come back sooner.”

   Escriba maintains that, on November 19, she asked
Mendoza for time off, requesting “Linda, please for me,
Linda, for me, vacation.” She also claims that she told
Mendoza that her “father is no good. . . . [and] is in [a]
hospital in Guatemala.” After hearing this, Mendoza
apparently responded: “Okay, Maria, you vacation,” after
which Escriba “left it at that and [] went to work.”

    A short time later, Mendoza gave Escriba a piece of paper
detailing the leave request and said: “Maria, two week[s] of
vacation for you.” Escriba maintains that she responded:
“Please one week or two week free for me,” to which
Mendoza replied: “No, Maria.” According to Escriba, the
phrase “one week or two week free for me” meant that she
sought unpaid leave in addition to the two-week paid
vacation. This conversation between Escriba and Mendoza
occurred in English because Mendoza does not speak
Spanish.

   Mendoza testified that she followed up her conversation
with Escriba two days later, on November 21. This time
Mendoza included Alfonso Flores, another Foster Farms
supervisor, who acted as an interpreter. Mendoza testified
6          ESCRIBA V. FOSTER POULTRY FARMS

that she asked Flores to act as an interpreter “to make sure
[Escriba] could understand what I was asking.” Flores then
asked Escriba if “she need[ed] more time” in Guatemala to
care for her father, to which Escriba responded “no.” After
hearing that Escriba was not requesting additional time in
Guatemala, Mendoza asked Flores to repeat the question.
Escriba again answered “no.” Flores corroborates Mendoza’s
testimony, confirming that Escriba twice stated that she did
not need or want more than two weeks of leave. Escriba
herself admitted during cross-examination that she requested
the leave from Mendoza (and not from Foster Farms’s
Human Resources Department) because she intended to
request vacation time, not “family leave to go to Guatemala.”

     After hearing Escriba refuse additional leave, Mendoza
filled out Escriba’s vacation paperwork. Mendoza then told
Escriba, in English, that Escriba would need to visit the
Human Resources Department if she later decided to request
more than two weeks of leave. By directing Escriba to
Human Resources, Mendoza believed that she “was telling
[Escriba] if the vacation that [Mendoza was] granting [was]
not sufficient, then [Escriba had to] go to HR and discuss it
with them further.”

    Escriba testified that she then visited Ed Mendoza, the
Foster Farms facility superintendent (who is not related to
Linda Mendoza) because he spoke Spanish. She handed over
her vacation slip and explained: “I’m on my way to
Guatemala . . . [b]ecause my dad is very ill.” Escriba
allegedly revealed that “I only am going with two weeks
vacation” before adding that “I wanted to know if [you] could
do me a favor and give me one or two weeks more leave.”
According to Escriba, Ed Mendoza said that he could not
            ESCRIBA V. FOSTER POULTRY FARMS                  7

provide additional leave, but told her to bring a doctor’s note
when she returned to work.

    Ed Mendoza’s account of his conversation with Escriba
differs in several material respects. He testified that Escriba
asked “strictly” for “vacation time” and not “family leave.”
When Escriba asked Ed Mendoza what she needed to do if
she was unable to return by December 10, 2011, Ed Mendoza
testified that he told her “to fax or send a note or some
documentation to the human resources office.” He did not
instruct Escriba regarding her rights and obligations under the
FLMA or take any steps to designate her time off as FMLA
leave.

    After securing two weeks of leave, Escriba traveled to
Guatemala to care for her father. She testified that, shortly
after arriving, she decided that returning to work on
December 10, 2007 would be impractical. Escriba said on
direct examination that she attempted to contact her
supervisors at Foster Farms to extend her leave, but on cross-
examination contradicted herself:

       Question: Why didn’t you call your employer
       to let them know that you would not be
       coming back by the 10th?

       Answer: I just couldn’t think about it. I
       didn’t remember.

Escriba v. Foster Poultry Farms, Inc., No. 1:09-CV-1878,
2011 WL 4565857, at *8 (E.D. Cal. Sept. 29, 2011). Escriba
also conceded on cross-examination that she had periodic
contact during this time frame with her husband, who also
8            ESCRIBA V. FOSTER POULTRY FARMS

worked at Foster Farms, yet she never asked him to contact
the company’s Human Resources Department on her behalf:

       Question: While you were at Guatemala in
       November and December of 2007, you talked
       to your husband on the telephone; isn’t that
       correct?

       Answer: Yes.

       Question: And your husband was working at
       Foster Farms at that time; is that right?

       Answer: Yes.

       ...

       Question: Does he use the same office of
       personnel that you use?

       Answer: Yes.

             Question: So while you were in
             Guatemala and talking to your
             husband from time to time, did you
             ask him to go to the department of
             personnel at Foster Farms and tell
             them on your behalf that you would
             not be coming back?

       Answer: No.

Id.
            ESCRIBA V. FOSTER POULTRY FARMS                   9

    After failing to make contact, Escriba did not speak to
anyone affiliated with Foster Farms about extending her leave
until she spoke to her union representative on December 21,
2007. This conversation occurred 16 days after she was
scheduled to return to work. The union representative
informed Escriba that she would likely be terminated under
Foster Farms’s “three day no-show, no-call rule.” Under this
policy, an employee is automatically terminated if he or she
is absent for a period of three work days without notifying the
company or without seeking a leave of absence.

    The “three day no-show, no-call rule” was not the only
Foster Farms policy discussed at trial. Foster Farms also
introduced its employee-leave policy that requires an
employee who requests FMLA-protected leave to first
exhaust paid vacation time. The initial paid leave runs
concurrently, counting against both an employee’s balance of
vacation time and his or her FMLA-protected leave. John
Dias, a labor relations manager with Foster Farms, testified
that if an employee elects to take vacation time and expressly
declines FLMA-protected leave, the company “can’t force
[the employee] to take a leave if they’re requesting to take the
availability of their vacation because that would be reducing
a benefit that [the employee] would have.” By first
exhausting paid vacation time, an employee thus preserves
the balance of any and all available FMLA time.

B. Procedural background

    Escriba filed suit on October 26, 2009, alleging violations
of the FMLA, 29 U.S.C. § 2601 et seq., the California Family
Rights Act (CFRA), Cal. Gov’t Code § 12945.2 et seq., and
California public policy. This court has previously concluded
that identical standards apply to the FMLA and to the CFRA,
10          ESCRIBA V. FOSTER POULTRY FARMS

which means that violations of either statute “constitute a
violation of [California] public policy.” Xin Liu v. Amway
Corp., 347 F.3d 1125, 1138 (9th Cir. 2003); see also id. at
1132 n.4. We will therefore refer to all three causes of action
as arising under the FMLA.

    The case proceeded through discovery, after which both
parties filed motions for summary judgment. Summary
judgment was denied because the district court determined
that there were genuine issues of material fact about whether
Escriba invoked or declined FMLA protections when she
spoke to Linda Mendoza and later to Ed Mendoza about
leaving for Guatemala, and about whether Escriba’s notice
was sufficient to trigger the FMLA’s protective provisions.

    A six-day trial occurred in July 2011. At the close of all
the evidence, both parties moved for JMOL. The district
court denied Foster Farms’s motion and reserved judgment on
Escriba’s motion pending the jury’s verdict. After a short
deliberation, the jury returned a verdict in favor of Foster
Farms.

    The district court denied Escriba’s renewed motion for
JMOL, concluding that substantial evidence supported the
jury’s finding that Escriba had “knowledge of FMLA leave
and how to invoke it,” yet unequivocally declined to take
more time or to request FMLA leave. Escriba, 2011 WL
4565857, at *4, *6. Escriba, in other words, “was given the
option and prompted to exercise her right to take FMLA-
leave, but . . . unequivocally refused to exercise that right.”
Id. at *7.

   After the denial of Escriba’s post-trial motions, Foster
Farms sought to recover $21,703 for the costs of litigating the
            ESCRIBA V. FOSTER POULTRY FARMS                 11

five-day trial. Although the clerk of court lowered the costs
to $13,958, the district court rejected even this reduced total
and declined to tax costs in any amount. Both parties have
timely appealed.

                      II. ANALYSIS

A. Escriba’s motion for JMOL

   1. Standard of review

    We review de novo a district court’s denial of a renewed
motion for JMOL. Harper v. City of Los Angeles, 533 F.3d
1010, 1021 (9th Cir. 2008). A renewed motion for JMOL is
properly granted “if the evidence, construed in the light most
favorable to the nonmoving party, permits only one
reasonable conclusion, and that conclusion is contrary to the
jury’s verdict.” Pavoa v. Pagay, 307 F.3d 915, 918 (9th Cir.
2002). A jury’s verdict must be upheld if it is supported by
substantial evidence that is adequate to support the jury’s
findings, even if contrary findings are also possible. Harper,
533 F.3d at 1021.

    Reviewing a renewed motion for JMOL requires scrutiny
of the entire evidentiary record, but the court “must not weigh
the evidence, [and instead] should simply ask whether the
[nonmoving party] has presented sufficient evidence to
support the jury’s conclusion.” Id. In so doing, the court
must draw all reasonable inferences in favor of the
nonmoving party and “disregard all evidence favorable to the
moving party that the jury is not required to believe.” Id.
12          ESCRIBA V. FOSTER POULTRY FARMS

     2. The denial of Escriba’s motion for summary
        judgment

    Escriba argues that the district court erred by not granting
her motion for summary judgment on her FMLA-interference
claim. According to Escriba, there is no dispute that she told
both Linda Mendoza and Ed Mendoza that she needed time
off to care for her ailing father, which Escriba contends
automatically entitled her to FMLA protections. She also
argues that the jury’s verdict is contrary to the evidence
offered at trial, evidence that she claims clearly established
Foster Farms’s interference with her rights under the FMLA.

    As a threshold matter, we generally do “not review a
denial of a summary judgment motion after a full trial on the
merits.” Banuelos v. Constr. Laborers’ Trust Funds for S.
Cal., 382 F.3d 897, 902 (9th Cir. 2004). “This general rule,
however, does not apply to those denials of summary
judgment motions where the district court made an error of
law that, if not made, would have required the district court
to grant the motion.” Id. (internal citation omitted). Here,
Escriba argues that the district court erred as a matter of law
by entertaining Foster Farms’s “legally impossible” theory of
the case that she affirmatively declined to take FMLA leave.
She claims that, absent this theory, she would have been
entitled to summary judgment on her FMLA-interference
claim.

     3. There was no error of law

   To make out a prima facie case of FMLA interference, an
employee must establish that “he was eligible for the
FMLA’s protections, (2) his employer was covered by the
FMLA, (3) he was entitled to leave under the FMLA, (4) he
           ESCRIBA V. FOSTER POULTRY FARMS                 13

provided sufficient notice of his intent to take leave, and
(5) his employer denied him FMLA benefits to which he was
entitled.” Sanders v. City of Newport, 657 F.3d 772, 778 (9th
Cir. 2011) (internal quotation marks omitted). Whether the
district court erred in entertaining Foster Farms’s contention
that Escriba did not intend to take FMLA leave (factor 4) is
the dispositive issue in this case.

    Turning to that issue, Escriba argues that Foster Farms
was required to designate her leave as FMLA-protected and
to provide her with a notice of her rights under the FMLA
regardless of whether she expressly declined such a
designation. Escriba maintains, in other words, that refusing
to exercise FMLA rights as soon as they are available is
“legally impossible.” Escriba raised similar arguments in
both her pretrial motion for summary judgment and in her
preverdict motion for JMOL, so this issue is properly before
us despite Foster Farms’s contention to the contrary. See
United States v. Pallares-Galan, 359 F.3d 1088, 1095 (9th
Cir. 2004) (“[T]he Supreme Court has made clear [that] it is
claims that are deemed waived or forfeited, not arguments.”).

    Turning now to the merits of this issue, the FMLA does
not expressly state whether an employee may defer the
exercise of FMLA rights under the statute. The pertinent
FMLA regulations promulgated by the Department of Labor
in 1995, however, provide some guidance. After an
employee alerts the employer of desiring to take leave for a
reason that would qualify under the FMLA, the “employer
will be expected to obtain any additional required information
through informal means.” 29 C.F.R. § 825.303(b). During
this “informal” process, the employee will be expected to
“provide more information.” Id.
14         ESCRIBA V. FOSTER POULTRY FARMS

      The “employee need not expressly assert rights under the
FMLA or even mention the FMLA,” 29 C.F.R. § 825.302(c),
but the employer “should inquire further of the employee if
it is necessary to have more information about whether FMLA
leave is being sought by the employee, and to obtain the
necessary details of the leave to be taken,” id. (emphasis
added). Cf. Bachelder v. Am. W. Airlines, Inc., 259 F.3d
1112, 1130–31 (9th Cir. 2001) (holding that a company
whose employee provided two doctor’s notes regarding her
absences “was therefore placed on notice that the leave might
be covered by the FMLA, and could have inquired further to
determine whether the absences were likely to qualify for
FMLA protection”).

    An employer’s obligation to ascertain “whether FMLA
leave is being sought” strongly suggests that there are
circumstances in which an employee might seek time off but
intend not to exercise his or her rights under the FMLA. And
a compelling practical reason supports this conclusion.
Holding that simply referencing an FMLA-qualifying reason
triggers FMLA protections would place employers like Foster
Farms in an untenable situation if the employee’s stated
desire is not to take FMLA leave. The employer could find
itself open to liability for forcing FMLA leave on the
unwilling employee. See, e.g., Wysong v. Dow Chem. Co.,
503 F.3d 441, 449 (6th Cir. 2007) (noting that “[a]n
involuntary-leave claim,” alleging that an “employer forces
an employee to take FMLA leave,” is “really a type of
interference claim”). We thus conclude that an employee can
affirmatively decline to use FMLA leave, even if the
underlying reason for seeking the leave would have invoked
FMLA protection. See, e.g., Ridings v. Riverside Med. Ctr.,
537 F.3d 755, 769 n.3 (7th Cir. 2008) (“If an employee does
not wish to take FMLA leave but continues to be absent from
            ESCRIBA V. FOSTER POULTRY FARMS                  15

work, then the employee must have a reason for the absence
that is acceptable under the employer’s policies, otherwise
termination is justified.” (emphasis added)).

    Escriba essentially argues that affirmatively declining
FMLA leave is tantamount to waiving it, and she points to a
regulation providing that “[e]mployees cannot waive, nor
may employers induce employees to waive, their rights under
FMLA.” 29 C.F.R. § 825.220(d). But whatever support this
regulation provides to Escriba is eroded by another provision,
which explains that “waiver” in the context of the FMLA
means that an employee “cannot ‘trade off’ the right to take
FMLA leave against some other benefit offered by the
employer” as part of a collective bargaining agreement or
some other form of negotiation. Id. Foster Farms’s
contention, however, has never been that Escriba “trade[d]
off” her FMLA rights; rather, the company argued to the jury
that Escriba affirmatively declined to exercise her FMLA
rights in order to preserve her leave for future use.

    As this court recognized in a case involving credit card
transactions, “[w]aiver is the voluntary relinquishment of a
known right.” Hauk v. J.P. Morgan Chase Bank USA,
552 F.3d 1114, 1119 (9th Cir. 2009) (internal quotation marks
omitted); see also Black’s Law Dictionary 1574 (7th ed.
1999) (defining waiver as “[t]he voluntary relinquishment or
abandonment . . . of a legal right or advantage”). But
affirmatively declining the present exercise of a right in order
to preserve it for the future is fundamentally different from
permanently relinquishing that right. Foster Farms’s theory
of the case is thus not “legally impossible.” The district court
therefore did not err in denying Escriba’s motion for
summary judgment on the basis that Foster Farms’s “cited
evidence demonstrates that [Escriba] was given the option
16          ESCRIBA V. FOSTER POULTRY FARMS

and prompted to exercise her right to take FMLA[]leave, but
that she unequivocally refused to exercise that right.”
Escriba, 2011 WL 4565857, at *7.

     4. Substantial evidence supports the jury’s verdict

    As to whether substantial evidence supported the jury’s
verdict, we note that Escriba did not object at trial to—nor
does she challenge on appeal—the verdict form or the jury
instruction that specifically referred to Escriba’s intent. The
verdict form directed the jury to decide whether Escriba
“provided sufficient notice of her intent to take [FMLA]
leave.” Moreover, the district court used the identical
language in its oral instructions to the jury. The inclusion of
“intent” is consistent with the boilerplate standard for FMLA-
interference claims in this circuit. See Sanders v. City of
Newport, 657 F.3d 772, 778 (9th Cir. 2011) (stating that an
employee must establish that “he provided sufficient notice
of his intent to take leave”).

     Viewing the evidence in the light most favorable to the
jury’s verdict, as we must do in reviewing a motion for
JMOL, there is substantial evidence that Escriba elected not
to take FMLA leave. After Linda Mendoza’s initial meeting
with Escriba on November 19, 2007, Mendoza met with
Escriba and an interpreter, twice asking if Escriba needed
more time in Guatemala. Escriba twice answered “no.”
Mendoza testified that she then told Escriba to visit the
Human Resources Department if she later decided to request
more than two weeks of leave.

   A jury hearing this evidence could conclude that Linda
Mendoza had “inquire[d] further of the employee . . . about
whether FMLA leave [was] being sought,” 29 C.F.R.
            ESCRIBA V. FOSTER POULTRY FARMS                 17

§ 825.302(c), and that Escriba’s two “no” responses clearly
indicated that she did not intend to take FMLA leave. Indeed,
the fact that Escriba approached Mendoza in the first place
rather than going directly to the Human Resources
Department is in itself telling because, as Escriba conceded,
Mendoza had approved all of Escriba’s vacation requests in
the past, whereas Human Resources had handled all of her
requests for FMLA leave.

    In addition, other witnesses corroborated Linda
Mendoza’s testimony that Escriba did not intend to take
FMLA leave. Ed Mendoza, for example, testified that
Escriba asked only for “vacation time” and not for “family
leave.” Still another witness, Foster Farms’s labor-relations
manager John Dias, stated that his internal investigation into
Escriba’s termination confirmed that Escriba knew “she was
on vacation and she knew [it] was scheduled vacation.”

    Circumstantial evidence also suggests that Escriba knew
that the Human Resources Department, not her supervisors,
approved FMLA leave because Escriba had successfully
requested FMLA leave on fifteen prior occasions. A
reasonable inference from this evidence is that, if Escriba had
desired to take FMLA leave, she would have arranged for
such leave with Human Resources. Considering all the
evidence, the jury reasonably found that Escriba expressed a
desire not to take FMLA leave.

    Foster Farms also introduced evidence explaining why
Escriba might have declined to take FMLA leave at the time.
Under Foster Farms’s policies, FMLA leave runs
concurrently against the balance of both an employee’s
accrued vacation time and the employee’s FMLA-protected
leave until the paid vacation time is exhausted. When an
18          ESCRIBA V. FOSTER POULTRY FARMS

employee’s paid vacation time expires, that employee may
remain on unpaid leave until a total of 12 weeks elapses. See
29 U.S.C. § 2612(a)(1) (limiting FMLA leave to 12 weeks
per year). A different result occurs if an employee initially
declines FMLA leave. By declining to take FMLA leave and
subsequently requesting it at a later date, an employee can
first take paid vacation, after which that employee would still
have the full 12 weeks of FMLA leave remaining.

    Under the facts of this case, if Escriba purposefully
deferred asking for FMLA leave until after the expiration of
her paid leave, she would have had two more weeks of
protected leave than if she had initially requested family
leave. A jury, hearing about Foster Farms’s policies, could
have easily concluded that Escriba sought to preserve future
FMLA time. For the foregoing reasons, substantial evidence
supports the jury’s verdict that Escriba did not intend to take
FMLA leave.

B. Evidence of prior FMLA usage

    Escriba also argues that the district court erred in
admitting irrelevant and highly prejudicial evidence about her
prior FMLA leave, evidence that she argues had “no bearing
on whether she gave statutory notice, and which more likely
than not tainted the verdict.” According to Escriba, “[a]n
employee need not understand (or follow) her employer’s
policies for requesting FMLA leave in order to provide
adequate notice under the Act,” and therefore she “was not
required to contact Human Resources to give statutory
notice.” Foster Farms counters that Escriba’s argument “once
again obfuscat[es] the issue” because evidence of her prior
FMLA leaves was not offered to show that Escriba’s notice
was inadequate; rather, her decision not to visit Human
            ESCRIBA V. FOSTER POULTRY FARMS                 19

Resources on the occasion in question “suggested that she did
not want FMLA leave at all.”

    Evidence is relevant and therefore admissible when it
tends to prove or disprove a fact “of consequence in
determining the action.” Fed. R. Evid. 401(b). But relevancy
is not the only prerequisite for admissibility. Relevant
evidence may be excluded “if its probative value is
substantially outweighed by a danger of . . . unfair prejudice,
confusing the issues, misleading the jury, undue delay,
wasting time, or needlessly presenting cumulative evidence.”
Fed. R. Evid. 403. “We review a district court’s admission of
evidence for abuse of discretion.” United States v. Dorsey,
677 F.3d 944, 951 (9th Cir. 2012).

    In its July 13, 2011 order on Escriba’s motion in limine,
the district court permitted Foster Farms to introduce
evidence regarding Escriba’s prior FMLA leave for the
following limited purposes:

       (1) Whether there was a policy and procedure
       in place at Foster Farms regarding family
       medical leaves of absence and related
       paperwork;

       (2) If there was a policy and procedure in
       place at Foster Farms, whether such policy
       and procedure was consistently applied in the
       same manner in each instance of leave; and

       (3) If there was a policy and procedure and
       that policy and procedure was consistently
       applied to Ms. Escriba and others, whether
       Ms. Escriba knew of the policy and
20          ESCRIBA V. FOSTER POULTRY FARMS

       procedure, whether [Ms. Escriba] followed
       that policy on prior leaves, and whether she
       knew the policy and procedure applied to the
       circumstances present in this case.

Escriba v. Foster Poultry Farms, Inc., No. 1:09-CV-1878,
2011 WL 2746272, at *2 (E.D. Cal. July 13, 2011).

    The district court agreed to “instruct the jury that Ms.
Escriba, like any eligible employee, has a lawful right to take
leaves under the [FMLA] for her own serious health
conditions and to care for family members with serious health
conditions.” Id. Morever, the district court agreed to instruct
the jury “that these prior leaves are not and may not be
presented to suggest that Ms. Escriba took too many leaves or
for any other negative conclusion about Ms. Escriba’s leave
history.” Id.

    Escriba’s argument rests on the erroneous assertion that
simply mentioning an FMLA-qualifying reason for an
absence triggers the Act’s protections. This in turn rests on
Escriba’s erroneous contention, which is addressed in Part
II.A.3. above, that refusing to immediately exercise one’s
FMLA rights is “legally impossible.” But nothing in the
FMLA precludes an employee from deferring the exercise of
his or her FMLA rights and, as explained above, the
preservation of future FMLA leave is a compelling practical
reason why an employee might wish to do so. Because the
premise of Escriba’s argument against admissibility is
unfounded, her entire argument fails. Foster Farms’s theory
of the case was not, as Escriba maintains, “legally
impossible,” and the district court properly admitted (and
limited the use of) evidence of her prior FMLA usage.
            ESCRIBA V. FOSTER POULTRY FARMS                    21

    Moreover, even if we were to conclude that the district
court erred in admitting evidence of Escriba’s prior FMLA
leave, the error was harmless. A jury “is presumed to follow
the instructions given to it,” United States v. Heredia,
483 F.3d 913, 923 (9th Cir. 2007) (en banc), and the
presumption is a “strong” one. Dorsey, 677 F.3d at 955.
The district court explicitly instructed the jury that “failure to
follow . . . internal employer procedures will not permit an
employer to disallow or delay an employee’s taking FMLA
leave if the employee gives timely verbal or other notice.”
Given this instruction, Escriba’s argument that evidence of
her prior FMLA leave improperly influenced the jury’s
decision is without merit. Escriba offers no tenable reason
why the strong presumption that juries follow the court’s
instructions should not apply in the present case. Because the
district court issued a limiting instruction, which the jury is
presumed to have followed, any error in admitting the
evidence was harmless.

    In sum, the jury had ample evidence to render a verdict
against Escriba due to her noncompliance with Foster
Farms’s “three day no-show, no-call rule.” Escriba was
obligated to comply with this nondiscriminatory company
policy regardless of her reason for taking leave. We therefore
find no error in the ultimate judgment for Foster Farms.

C. Order denying costs

    Turning now to the cross-appeal, Foster Farms contends
that the district court erred in denying the company’s cost bill
in the amount of $13,958.16, an amount that the court clerk
had reduced from the initial request for $21,703.31. The
district court declined to tax costs because Escriba has limited
financial resources, there is a significant financial disparity
22          ESCRIBA V. FOSTER POULTRY FARMS

between the parties, this case involves close issues of
substantial public importance, and because taxing costs would
have a chilling effect on future FMLA cases. Foster Farms
contends that the district court abused its discretion in
denying the claim for costs.

    Rule 54(d)(1) of the Federal Rule of Civil Procedure
provides that “costs—other than attorney[] fees—shall be
allowed to the prevailing party.” On its face, “the rule creates
a presumption in favor of awarding costs to a prevailing
party, but vests in the district court discretion to refuse to
award costs.” Ass’n of Mexican-American Educ. v. State of
Cal., 231 F.3d 572, 591 (9th Cir. 2000) (en banc). This
discretion, however, is not without limits. Id. “A district
court must ‘specify reasons’ for its refusal to award costs.”
Id. We thus must determine whether the district court’s
reasons for denying costs “are appropriate and whether,
considering those reasons, the court abused its discretion in
denying costs.” Id. at 592.

    Appropriate reasons for denying costs include: (1) the
substantial public importance of the case, (2) the closeness
and difficulty of the issues in the case, (3) the chilling effect
on future similar actions, (4) the plaintiff’s limited financial
resources, and (5) the economic disparity between the parties.
Id. at 592–93. This is not “an exhaustive list of ‘good
reasons’ for declining to award costs,” but rather a starting
point for analysis Id. at 593.

    In concluding that the case presented issues of substantial
public importance, the district court relied on a letter from the
Fair Labor Standards Division of the United States
Department of Labor, the agency that is responsible for
administering and enforcing the FMLA. An Associate
            ESCRIBA V. FOSTER POULTRY FARMS                  23

Solicitor for the Department of Labor explained that cases
like Escriba’s “establish the parameters of what constitutes
sufficient employee notice,” which is “particularly important
to the public interest.” The district court also relied on a
California public official’s statement that a case brought on
behalf of a single plaintiff as opposed to a class can still be
important because these issues “protect[] vital civil rights for
women in the work place.” These statements directly
contradict Foster Farms’s contention that the case is mundane
because it includes only a single plaintiff. Indeed, the record
includes statements from Foster Farms’s own attorneys that
reinforce the broad scope of this case, including a statement
that “[t]hough brought by a lone employee, the case
potentially had a much broader application to the workplace.”

    Nor did the district court err in concluding that the issues
in this case are close and complicated. According to the
district court, “[t]he issues presented in this case required
close attention to detail, including hearing and understanding
expert testimony on proper HR policies—testimony not
typically needed in FMLA cases—and understanding FMLA
regulations and their application to the facts.” Escriba v.
Foster Poultry Farms, Inc., No. 1:09-CV-1878, 2012 WL
174847, at *5 (E.D. Cal. Jan. 20, 2012). The case addresses
an important legal question that turns on the careful
evaluation of witness testimony and circumstantial evidence.
Given these factors, the district court appropriately concluded
that Escriba’s case was close.

    The district court also concluded that Escriba’s limited
financial resources weighed against taxing her with Foster
Farms’s costs. Costs are properly denied when a plaintiff
“would be rendered indigent should she be forced to pay” the
amount assessed. Stanley v. Univ. of S. Cal., 178 F.3d 1069,
24          ESCRIBA V. FOSTER POULTRY FARMS

1080 (9th Cir. 1999). Escriba earned an average of $11,622
per year while working for Foster Farms, meaning that the
costs being sought by the company exceed her average annual
earnings. Moreover, the record reflects that Escriba’s efforts
to secure steady employment post-termination have been
unsuccessful.

    The district court further concluded that taxing costs in
the instant case would present a serious danger of chilling
future FMLA actions. In arriving at this conclusion, the
district court relied on declarations from the director of the
California Department of Fair Employment and Housing and
a letter from the United States Department of Labor, both of
which recommended that taxing costs would chill future
actions because low-wage earners would be reluctant to file
suit.

    Although Foster Farms maintains that the consideration
of the chilling effect of a particular imposition of costs is
appropriate only when addressing “overwhelming costs in
important, close, but ultimately unsuccessful civil rights
cases,” see Association of Mexican-American Educators,
231 F.3d at 593, the company’s quotation from that case is
incomplete. The entire quote reads as follows: “In keeping
with [our prior decision], we note that divesting district courts
of discretion to limit or to refuse such overwhelming costs in
important, close, but ultimately unsuccessful civil rights cases
like this one might have the regrettable effect of discouraging
potential plaintiffs.” Id.

    Foster Farms’s quotation omits crucial language about a
district court’s discretion, which affords such a court an
element of flexibility in evaluating the suitability of awarding
costs in a particular case. Although the costs sought by
            ESCRIBA V. FOSTER POULTRY FARMS                   25

Foster Farms might be considered modest when compared to
amounts sought in other, larger cases, even modest costs can
discourage potential plaintiffs who, like Escriba, earn low
wages.

    Foster Farms also argues that the district court abused its
discretion by considering the economic disparity between the
parties. The court emphasized that Foster Farms “is a multi-
state operation with more than 10,000 employees and a global
product line, which made approximately 2 billion dollars in
revenue in 2007 and 2009.” Escriba, 2012 WL 174847, at
*4. Although Foster Farms disputes whether Association of
Mexican-American Educators permits a district court to
consider the parties’ relative economic power—and directs us
to contrary authorities from our sister circuits—the en banc
opinion clearly states that the “reasons that the district court
gave for refusing to award costs . . .were appropriate,” and
those reasons included the “great economic disparity”
between the parties. 231 F.3d at 592–93. The district court
therefore did not err in denying costs based in part on
Escriba’s “limited financial resources.” See Champion
Produce, Inc. v. Ruby Robinson Co., 342 F.3d 1016, 1022
(9th Cir. 2003).

    Finally, Foster Farms encourages the panel to approach
the district court’s decision not to tax costs with skepticism
because Judge O’Neill, who entered the order denying costs,
was not the judge who presided at trial. Judge Wanger
presided over the trial and entered final judgment in favor of
Foster Farms. The case was reassigned to Judge O’Neill only
after Judge Wanger retired from the bench. Foster Farms
points out that Judge Wanger included a sentence at the end
of his final order in this case providing (without explanation)
that “Defendant is entitled to recover [its] costs of suit.” This
26          ESCRIBA V. FOSTER POULTRY FARMS

has prompted Foster Farms to argue that “Judge O’Neill had
no more familiarity with the underlying facts than do the
judges of this court,” a fact that “very strongly suggests that
this court should view Judge O’Neill’s contrary order
skeptically, and not afford it the benefit of any deference.”

    But Judge Wanger’s statement that “Defendant is entitled
to recover [its] costs of suit” is not a ruling on Escriba’s
motion to review the taxation of costs. Indeed, Escriba’s
motion was not pending before Judge Wanger at that time
because the parties had not even briefed the issue of costs.
Given these facts, Judge Wanger’s unsupported statement is
more readily understood as a blanket recitation of Rule 54’s
presumption in favor of costs rather than an actual
determination on the merits. We therefore find no reason to
apply a heightened standard of review to Judge O’Neill’s
order, nor do we believe that the district court abused its
discretion in declining to award the costs of suit to Foster
Poultry.

                    III. CONCLUSION

    For all the reasons set forth above, we AFFIRM the
judgment of the district court. Each party shall bear its own
costs of this appeal.